Citation Nr: 0407184	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  98-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for scar 
residuals of a right leg fasciotomy, currently evaluated as 
noncompensably disabling.

2.  Entitlement to an increased disability rating for scar 
residuals of a left leg fasciotomy, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty from May 1979 to February 
1988. 

The veteran was granted service connection for fasciotomy 
scars of the bilateral legs in an August 1988 rating decision 
and was awarded a noncompensable disability rating.  

In December 1996, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his fasciotomy scars.  In a February 1998 rating decision, 
the RO confirmed and continued the noncompensable rating.  
The veteran disagreed with the February 1998 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 1998.  

In October 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous noncompensable 
rating.  



Clarification of issues on appeal

The Board notes that although the veteran's claim of 
entitlement to an increased disability rating for service-
connected scars of bilateral fasciotomies was developed and 
adjudicated as a single issue by the RO, a note associated 
with 38 C.F.R. § 4.118, Diagnostic Code 7802 (2003) directs 
that, scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25.  Because the veteran's service-
connected scars are located on separate extremities, the 
Board finds it appropriate to denominate them as separate 
issues.  However, since the clinical history, evidence and 
reported symptomatology are virtually identical, the Board 
will address them in a common discussion.

The Board additionally observes that in addition to remanding 
this issue, its October 2000 decision included decisions on 
the merits as to two other issues on appeal at that time, 
involving service connection for a gastrointestinal disorder 
and residuals of a vasectomy.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2003).  Accordingly, those issues 
will be addressed no further herein.

In a July 2003 rating decision the RO granted service 
connection for right peroneal nerve injury of the right lower 
leg and assigned a noncompensable disability rating from 
December 5, 1996 and a 10 percent rating from September 13, 
1999.  The veteran disagreed with the effective date of the 
grant of service connection and the RO issued a statement of 
the case (SOC) in February 2004.  To the Board's knowledge, 
the veteran has not perfected an appeal as to that issue.  
Accordingly, the Board does not have jurisdiction to address 
that matter in this decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003) [an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
SOC has been furnished, a timely filed substantive appeal].  




FINDINGS OF FACT

1.  The veteran's right leg fasciotomy scars are superficial, 
they measure no more than 6cm in length, and they are not 
associated with reported symptoms of pain, swelling and 
numbness.

2.  The veteran's left leg fasciotomy scars are superficial, 
they measure no more than 8cm in length, and they are not 
associated with reported symptoms of pain, swelling and 
numbness.


CONCLUSIONS OF LAW

1.  The criteria for a higher compensable disability rating 
for fasciotomy scars of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001); 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2003).

2.  The criteria for a higher compensable disability rating 
for fasciotomy scars of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001); 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected bilateral fasciotomy scars.    

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's October 2000 
remand, by the remand itself, by the February 1998 and July 
2003 rating decisions, by the August 1998 SOC, and by the 
January 2000 and July 2003 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

In addition, in September 1999, the RO Hearing Officer 
notified the veteran in detail of the evidence it had 
obtained and would obtain on his behalf.  The veteran was 
informed during the hearing that the RO would obtain his 
recent VA treatment records and any additional evidence that 
needed to be obtained.  The veteran was specifically advised 
that if he had any other additional evidence in his 
possession that he may submit it for consideration.

Even more significantly, a letter was sent to the veteran in 
February 2003, with a copy to his representative, which 
specifically addressed the provisions of the VCAA.  
Crucially, the veteran was informed by means of the February 
2003 letter of the evidence he was required to provide and 
that which VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, or "any 
additional information or evidence that you want us to try to 
get for you," but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records sought.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in July 2003, prior to the expiration 
of the one-year period following the February 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's October 2000 remand 
the veteran underwent a VA examination in March 2003, the 
results of which are reported below.  In his December 1996 
claim, the veteran identified VA as his primary treatment 
provider for his fasciotomy scars.  The RO requested and 
obtained his VA outpatient treatment records from Ft. 
Lauderdale, Florida and from the Washington, D.C. VA Medical 
Centers.  The veteran identified treatment records from the 
VA Medical Center in Decatur, Georgia in September 1997, and 
the RO obtained those records.  The RO also obtained the 
veteran's service medical records.  In addition to the 
examinations noted above, the veteran was afforded a VA 
examination in March 1997 for which he failed to report.  The 
veteran requested that he be scheduled for another 
examination, which was conducted in November 1997.  The 
report of an April 1988 VA examination is also of record.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in an August 1998 statement 
that he wanted a local RO hearing.  The veteran was afforded 
a personal hearing before a RO Hearing Officer in September 
1999, the transcript of which is of record.  The veteran 
requested a Travel Board hearing in September 1998 and in 
February 1999.  A hearing was scheduled for September 12, 
2000 and the veteran was notified of the time and place to 
report.  The veteran did not appear for the scheduled hearing 
without explanation, and it does not appear that he has since 
requested another one.  Therefore, the Board will proceed as 
if the request for a Travel Board hearing had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected fasciotomy scars, which are currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  He essentially contends that 
his scars cause a greater degree of impairment than is 
contemplated by the currently assigned rating.

Initial matter - extent of symptomatology

The Board is presented with a record on appeal which 
demonstrates that, in addition to scar residuals of the 
bilateral fasciotomies, the veteran has been diagnosed with 
peroneal nerve injury residuals due to that procedure.  In 
this case, the peroneal nerve injury residuals are separately 
service connected, and separate 10 percent disability ratings 
have been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 
8522 (2004).  

The Board is precluded from evaluating the same disability 
under various diagnoses.  See 38 C.F.R. § 4.14 (2003).  In 
this case, the medical evidence of record appears to 
attribute symptoms such as pain and loss of sensation in the 
veteran's legs to the peroneal nerve injury rather than to 
his scars.  The Board notes that an October 1999 medical 
record includes the examiner's assessment that the veteran's 
chronic leg pain is probably due to superficial peroneal 
nerve injury.  Similarly, the March 2003 VA examiner 
associated the symptoms of stinging, burning, warmth and 
tingling with the veteran's nerve injury.  The Board can 
identify no medical evidence which specifically associates 
these symptoms to the veteran's scars.  While a September 
1999 orthopedic clinic note states that the veteran 
complained of pain and swelling over the surgical scars, this 
note does not include objective findings associating pain to 
the scars or specifically discounting the role of the 
veteran's nerve injury in the reported symptoms.  

To the extent that the veteran himself may attribute various 
leg problems to the scars, although he is competent to 
describe symptoms, such as pain, the veteran is not competent 
to relate his symptoms to a particular diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board finds that a preponderance of the 
competent and probative evidence indicates that the symptoms 
of pain and numbness in the legs are attributable to the 
veteran's peroneal nerve injury, and those symptoms will 
therefore not be considered in the evaluation of the 
veteran's scar residuals.  

The Board acknowledges the veteran's contention that he 
experiences swelling in his legs.  It is unclear whether the 
veteran even attributes this to his scars or to his nerve 
damage; in fact, in his September 1998 hearing, he reported 
swelling and irritability in the context of his nerve injury.  
In any event, the medical evidence supports a conclusion that 
the reported swelling is associated with the veteran's nerve 
injury, not the scars.  In a September 1999 treatment report, 
soft tissue swelling was noted in the legs.  However, this 
was specifically related to his complaint of pain in the 
legs, a symptom which has been medically attributed to his 
separately service connected nerve injury.  The Board 
concludes that the evidence overall does not support an 
association between swelling in the legs and the veteran's 
service-connected scars.  Accordingly, the Board will not 
consider swelling as a symptom associated with the bilateral 
scars.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending that portion of the rating schedule 
dealing with skin disorders, 38 C.F.R. § 4.118.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).
 
The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000 
(April 10, 2000).  

The veteran filed his claim of entitlement to increased 
ratings for his service-connected leg scars in December 1996 
to present.  As discussed by the Board above, the Court's 
holding in Karnas is applicable to this case. The veteran's 
disability will be evaluated under both versions of the 
rating schedule to determine which, if either, is more 
favorable.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently evaluated under Diagnostic Code 7805 
[scars, other] which rates by analogy to limitation of 
function of the part affected.  As stated above, the Board 
will evaluate the veteran under both versions of the rating 
schedule to determine if either affords him a compensable 
rating.

(i.) Current rating schedule

The Board finds that, under the current rating criteria, the 
most appropriate diagnostic code for the veteran's scars is 
7802 [scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion].  

The veteran's scars are not located on the head, face or 
neck; therefore Diagnostic Code 7800 [disfigurement of the 
head, face, or neck] is not applicable.  
Further, there is no evidence that the veteran's scars are 
either deep or that they cause limited motion.  The March 
2003 examiner specifically found that there was no limitation 
of motion.  The November 1997 examiner found that the scars 
were difficult to discern and were well healed.  Thus 
Diagnostic Code 7801 [scars, other than head, face, or neck, 
that are deep or that cause limited motion] is not 
appropriate.  

The evidence does not indicate that the scars are unstable.  
As stated, they were found to be well healed.  The April 1988 
examiner found that they were unfixed, healed and not 
disabling.  Thus Diagnostic Code 7803 [scars, superficial, 
unstable] is not appropriate.  

Diagnostic Code 7804 [scars, superficial, painful on 
examination] is not appropriate given the finding above that 
the veteran's complaint of pain is attributable to a separate 
service-connected disability and not to his scars.  There is 
no clinical evidence of record which characterizes the 
veteran's scars as tender and/or painful.  

Finally, Diagnostic Code 7805 [limitation of function of 
affected part] is not appropriate, given the finding of the 
March 2003 examiner that the veteran reported no functional 
impairment due to his scars, and the November 1997 finding 
that the scars were objectively and functionally normal.  

The veteran's scars are superficial.  A note under Diagnostic 
Code 7802 defines superficial scars as those not associated 
with underlying soft tissue.  As stated, the April 1988 
examiner noted that the veteran's scars were unfixed.  As 
discussed above, they are not located on the head, face, or 
neck and they do not cause limited motion.  Accordingly, the 
Board finds that Diagnostic Code 7802 is the most appropriate 
diagnostic code under the current version of the rating 
schedule.  

Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which have an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. 

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2003)

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

(ii.) Former rating schedule

Under the rating schedule in effect prior to July 31, 2002, 
the Board finds that the veteran is appropriately rated under 
Diagnostic Code 7805 [scars, other].  No other diagnostic 
code is as appropriate given the veteran's objectively 
reported symptoms.  The veteran's scars are not shown to be 
poorly nourished, ulcerated or painful on objective 
observation for purposes of rating under Diagnostic Codes 
7803 or 7304.  As described in detail above, symptoms of pain 
have been attributed to the veteran's nerve injury and they 
have been described as well healed and objectively normal.  
Further, there is no evidence of burns or involvement of the 
face, head or neck for purposes of Diagnostic codes 7800, 
7801 or 7802.  Accordingly, Diagnostic Code 7805, which 
appears to encompass all scars not specifically covered by 
another diagnostic code, is the most appropriate code under 
the former rating criteria.  

Former Diagnostic Code 7805 rates by analogy to limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001)

The Board can identify no advantage to the veteran from the 
application of either the current or the former schedular 
criteria.  The Board will therefore evaluate the veteran's 
disability under both the criteria before and after the July 
2002 amendment to the VA rating schedule.  It should be noted 
that the while former schedular criteria may be applied 
prospectively, that is both before after July 31, 2002, the 
revised schedular criteria may not be applied retroactively, 
that is after but not before July 31, 2002.  See VAOPGCPREC 
3-2000.

Finally, the Board notes that the RO provided the veteran 
with the text of the new and the old skin regulations in the 
July 2003 SSOC.  Accordingly, there is no prejudice to the 
veteran in the Board's proceeding to consider both versions 
of the rating criteria.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Schedular rating

(i.) Current rating schedule

Under the current Diagnostic Code 7802, the stated criterion 
for a 10 percent rating is that the scars have an area or 
areas of 144 square inches (929 sq. cm.) or greater.  The 
March 2003 examination found that the veteran's scars are 6 
cm and 8cm in length.  The November 1997 examination reported 
4 scars of the following lengths: 5cm, 6cm, 7cm and 7cm.  The 
April 1988 examiner reported that they were 3 cm each.  As to 
width, the April 1988 examiner reported that they were 
vertical and linear.  

In light of the November 1997 finding that they were 
difficult to visualize and discern, the Board finds it 
difficult to imagine any possible configuration of such scars 
as would even approach a measurement of 929 square 
centimeters.  The veteran himself does not contend that his 
scars cover such an extensive area.  Accordingly, based on 
all of the evidence of record, the Board concludes that the 
requirements for a 10 percent rating under the current 
version of  Diagnostic Code 7802 (2003) are not met or 
approximated.  See 38 C.F.R. § 4.31.  

The Board observes in passing that to the extent that the 
current version of Diagnostic Code 7805 may be applicable 
(and as explained above the Board believes that Diagnostic 
Code 7802 is more appropriate), it is identical to the former 
version, which is discussed immediately below.

(ii.) Former rating schedule

Under the version of the rating schedule in effect prior to 
July 31, 2002, a compensable rating is available in 
accordance with the criteria governing limitation of function 
of the part affected.  In the veteran's case, his legs.  
However, the evidence of record clearly reflects that the 
veteran's fasciotomy scars do not result in any limitation of 
function.  The March 2003 examiner reported that the veteran 
"states that there are no functional impairments as a result 
of his condition."  
There is no painful motion; he has lost no time from work; 
and there was no limitation of range of motion.  The November 
1997 examiner reported that there was no tenderness or 
guarding of the scars.  There was no swelling, infection or 
effusion.  The scars were objectively and functionally 
normal.  Similarly, the April 1988 examiner concluded that 
the veteran's scars were not disabling.  

Thus, the objective medical evidence overwhelmingly shows 
that the veteran's scars do not result in limitation of 
function of the veteran's legs or any other anatomic area.  
Because the criteria for a compensable rating have not been 
met, the Board finds that the former version of the rating 
schedule does not afford the veteran an increased rating.



Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that compensable disability ratings are not 
warranted for the veteran's service-connected bilateral 
fasciotomy scars.  The benefits sought on appeal are 
accordingly denied. 

ORDER

An increased evaluation for fasciotomy scars of the right leg 
is not warranted.

An increased evaluation for fasciotomy scars of the left leg 
is not warranted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



